        Case 1:19-cv-01404-DAD-JLT Document 79 Filed 09/13/21 Page 1 of 2


1
2
3
4
5
6
7
8                                      UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   SEBASTIANA MARTINEZ-SANCHEZ, et                  )   Case No.: 1:19-cv-01404-DAD-JLT
     al.,                                             )
12             Plaintiffs,                            )   ORDER GRANTING PLAINTIFFS’ REQUEST
                                                      )   FOR ADDITIONAL TIME TO FILE THE MOTION
13          v.                                        )   TO AMEND
                                                      )   (Doc. 78)
14   ANTHONY VINEYARDS, INC., et al.,                 )
15                                                    )
                    Defendants.                       )
16                                                    )

17          As noted in its previous order, during the briefing on the motion for class certification, an issue

18   arose whether the named plaintiffs could represent the class in its effort to obtain declaratory and

19   injunctive relief. (Doc. 76) The plaintiffs asserted that the Court should, in essence, allow the

20   complaint to be amended and add another plaintiff, identified as Mr. Antonio Martinez, who could

21   represent the class for purposes of these remedies—all within the briefing for the motion for class

22   certification. To afford the parties due process, the Court declined to do so but allowed the plaintiffs

23   16 days to file the motion. Id.

24          On the day the motion was due, plaintiffs’ counsel filed a request for more time to file the

25   motion, indicating that they could not locate an appropriate substitute class representative. (Doc. 78 at

26   2) The Court is at a loss to understand this development because the plaintiffs had represented to the

27   Court that Mr. Martinez was an appropriate class representative and was willing to take on the role—

28   given they urged the Court to grant the amendment despite little briefing on the topic and while

                                                          1
        Case 1:19-cv-01404-DAD-JLT Document 79 Filed 09/13/21 Page 2 of 2


1    arguing that, though Mr. Martinez would submit to discovery, discovery was unnecessary (Doc. 75 at

2    6-7). The plaintiffs noted,

3           To the extent Defendants insist on the right to conduct discovery as to Mr. Martinez, they can
            make written requests and depose him, but it will not be anything unexpected based on this
4           declaration testimony, which confirms and supports most of the violations alleged by Plaintiffs.
            See Doc. 69; see also Doc. 73. Neither Plaintiffs, counsel for Plaintiffs, nor Mr. Martinez are
5           opposed to Defendants being permitted to conduct written or oral discovery as to Mr.
            Martinez’s adequacy to serve as class representative for the Rule 23(b)(2) class. However,
6           Defendants also already possess Mr. Martinez’s full employment file.

7    Thus, though the Court will grant the plaintiffs until September 24 to file the motion, the Court

8    expects that in the motion, the plaintiffs will explain why they proposed Mr. Martinez when they now

9    admit he cannot take on the role.

10          1.      The request for additional time to file the motion to amend (Doc. 78) is GRANTED.

11                  The plaintiffs SHALL file their motion to amend, if at all, no later than September

12                  24, 2021. In their motion, the plaintiffs SHALL explain why they proposed Mr.

13                  Martinez originally when they now admit he cannot take on the role.

14
15   IT IS SO ORDERED.

16      Dated:     September 12, 2021                               _ /s/ Jennifer L. Thurston
17                                                CHIEF UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                        2
